             Case 1:19-cv-00640 Document 1 Filed 03/07/19 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


NEW YORK STOCK EXCHANGE LLC                  )       Case No:
11 Wall Street                               )
New York, NY 10005                           )
                                             )
                Plaintiff,                   )
vs.                                          )
                                             )
SECURITIES AND EXCHANGE                      )
COMMISSION                                   )
100 F Street NE                              )
Washington, DC 20549                         )
                                             )
                Defendant.                   )


                                         COMPLAINT

       Plaintiff New York Stock Exchange LLC (“NYSE”) brings this action against Defendant

the Securities and Exchange Commission (“SEC”) to compel compliance with the Freedom of

Information Act, 5 U.S.C. § 552 (“FOIA”). In support of its claim, Plaintiff alleges as follows:

                                           PARTIES

       1.       Plaintiff NYSE is a New York limited liability company with its headquarters

located at 11 Wall Street, New York, NY 10005.

       2.       Defendant SEC is an independent agency of the United States Government and is

headquartered at 100 F Street NE, Washington, DC 20549. The SEC has possession, custody,

and control of the documents that Plaintiff seeks in response to its FOIA request.

                                        JURISDICTION

       3.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 5 U.S.C. §

552(a)(4)(B).
             Case 1:19-cv-00640 Document 1 Filed 03/07/19 Page 2 of 6



                                             VENUE

       4.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

                                 STATUTORY FRAMEWORK

       5.      FOIA promotes open government by providing every person with a right to

request and receive federal agency records. 5 U.S.C. § 552(a)(3)(A).

       6.      To encourage open government, FOIA imposes strict deadlines on agencies to

provide responsive documents to FOIA requests. 5 U.S.C. § 552(a)(6)(A).

       7.      An agency must respond to a FOIA request by issuing its determination to the

requesting party within twenty business days after its receipt of the request. 5 U.S.C. §

552(a)(6)(A)(i).

       8.      The determination “must at least inform the requester of the scope of the

documents that the agency will produce, as well as the scope of the documents that the agency

plans to withhold under any FOIA exemptions.” Citizens for Responsibility & Ethics in Wash. v.

Fed. Election Comm’n, 711 F.3d 180, 186 (D.C. Cir. 2013).

       9.      An agency may be entitled to one ten-day extension of time to respond to a

request if it provides written notice to the requester explaining that “unusual circumstances” exist

that warrant additional time. 5 U.S.C. § 552(a)(6)(B).

       10.     If an agency fails to comply with the timing requirements, then the agency is

deemed to have issued a constructive denial of the FOIA request and the constructive denial

satisfies the requester’s requirement to exhaust administrative remedies. 5 U.S.C. §

552(a)(6)(C)(i); Citizens for Responsibility & Ethics in Wash., 711 F.3d at 182 (holding “if the

agency has not issued its ‘determination’ within the required time period, the requester may

bring suit directly in federal district court without exhausting administrative appeal remedies.”).


                                                 2
             Case 1:19-cv-00640 Document 1 Filed 03/07/19 Page 3 of 6



       11.      A requester may then petition the court for injunctive and declaratory relief from

the agency’s continued withholding of public records and the court has jurisdiction to order the

production of any agency records improperly withheld from the requester.               5 U.S.C. §

552(a)(4)(B).

                                  FACTUAL BACKGROUND

       12.      NYSE operates the world’s leading equity exchange, including for initial public

offerings, or IPOs, which enable companies seeking to raise capital to become publicly listed

through the IPO process upon meeting NYSE’s listing standards.

       13.      The SEC is an “agency” within the meaning of 5 U.S.C. § 552(f)(1) and therefore

must comply with the statutory requirements of FOIA.

       14.      On November 19, 2018, NYSE submitted a FOIA request to the SEC’s Office of

FOIA Services. (Exhibit A.) In the FOIA request, NYSE requested four discrete categories of

records:

                (1)     All documents concerning, referring, relating to, referencing, or
                reflecting any involvement or participation of Brett Redfearn, Director,
                Division of Trading and Markets, in any aspect of the proceedings in In re
                Application of Securities Industry & Financial Markets Ass’n, Admin.
                Proc. File No. 3-15350; In re Application of Securities & Financial
                Markets Ass’n & Bloomberg L.P., Securities Exchange Act of 1934 Rel.
                No. 84432 (Oct. 16, 2018); and the additional proceedings listed in Exhibit
                A to Release No. 84433 (collectively, “Market Data Proceedings”),
                including but not limited to involvement or participation in the drafting or
                preparation of the Commission’s orders in the Market Data Proceedings.

                (2)     All documents concerning, referring, relating to, referencing, or
                reflecting any communication or meeting relating to the recusal or
                possible recusal of Mr. Redfearn from participation in the Market Data
                Proceedings.

                (3)     All documents concerning, referring, relating to, referencing, or
                reflecting any meetings or communications between (a) Mr. Redfearn and
                (b) any third party (meaning any natural person or any legal entity other
                than the SEC), relating to the Market Data Proceedings. This request is
                directed to (a) Mr. Redfearn’s official SEC email account and telephone


                                                 3
             Case 1:19-cv-00640 Document 1 Filed 03/07/19 Page 4 of 6



               and (b) Mr. Redfearn’s personal email account(s), messaging system(s),
               and telephone(s), including but not limited to personal cellular telephones
               and ephemeral and/or encrypted messaging systems (including but not
               limited to Signal, Wickr, Confide, Telegram, Tutanota, ProtonMail,
               PreVeil, Virtu, PGP, OTR, and ChatSecure).

               (4)     All documents concerning, referring, relating to, referencing, or
               reflecting any meetings or communications between (a) the SEC,
               including but not limited to Mr. Redfearn and (b) The Wall Street Journal,
               including but not limited to reporters employed by, affiliated with, or
               connected to The Wall Street Journal, relating to the Market Data
               Proceedings, including any communications conducted using any of the
               methods enumerated in Request No. 3.

       15.     By letter dated December 18, 2018, the SEC acknowledged receipt of NYSE’s

FOIA request on November 20, 2018, and assigned each category of records a different FOIA

Request Number: 19-00554-FOIA, 19-00555-FOIA, 19-00556-FOIA, and 19-00557-FOIA.

(Exhibit B.) In that letter, the SEC invoked a ten business-day extension to respond to the FOIA

request under 5 U.S.C. § 552(a)(6)(B) due to unusual circumstances. The SEC explained that

these unusual circumstances are “the need for consultation with one or more other offices having

substantial interest in either the determination or the subject matter of the records.”

       16.     With the ten business-day extension, the SEC was obligated to respond to the

FOIA request by no later than January 7, 2019. In fairness to the SEC, the federal government

was shut down from December 22, 2018 until January 25, 2019. But even if the deadline was

tolled during that period, the SEC still needed to respond to NYSE’s FOIA request by no later

than February 5, 2019.

       17.     To date, the SEC has not sent NYSE any further response related to its FOIA

request. Thus, the SEC has failed to make a determination on NYSE’s FOIA request within the

time limits prescribed by FOIA. 5 U.S.C. § 552(a)(6)(A)(i).

       18.     Because the SEC failed to comply with its obligations within the statutory time

limit, NYSE is deemed to have exhausted its administrative remedies pursuant to 5 U.S.C. §


                                                  4
              Case 1:19-cv-00640 Document 1 Filed 03/07/19 Page 5 of 6



552(a)(6)(C) and is within its rights to seek injunctive and declaratory relief from this Court

pursuant to 5 U.S.C. § 552(a)(4)(B).


                                            COUNT I
                               (Violation of FOIA, 5 U.S.C. § 552)

        19.     NYSE incorporates by reference all of the proceeding and following paragraphs

as if set forth herein.

        20.     Pursuant to FOIA, 5 U.S.C. § 552(a), NYSE has a statutory right to access the

agency records it requested in its FOIA request.

        21.     The SEC has failed to comply within the time limits prescribed by FOIA, 5

U.S.C. § 552(a)(6)(A)(i).

        22.     The SEC has failed to conduct a reasonable search for records responsive to the

requests.

        23.     The SEC has failed to properly respond to NYSE’s FOIA request as required by 5

U.S.C. §§ 552(a)(6)(A)(i)(I)-(III).

        24.     The SEC is unlawfully withholding records requested by NYSE pursuant to 5

U.S.C. § 552.

        25.     NYSE has exhausted its administrative remedies because the SEC failed to

comply with its obligations within the time limits prescribed by FOIA, 5 U.S.C. §

552(a)(6)(A)(i).

        WHEREFORE, NYSE respectfully requests that the Court enter a judgment for NYSE

and award the following relief:

        (1) Order the SEC, by a date certain, to conduct searches for any and all records

        responsive to NYSE’s FOIA request;




                                                   5
           Case 1:19-cv-00640 Document 1 Filed 03/07/19 Page 6 of 6



      (2) Order the SEC, by a date certain, to demonstrate that it employed adequate search

      methods reasonably likely to lead to the discovery of records responsive to NYSE’s

      FOIA request;

      (3) Order the SEC, by a date certain, to produce to NYSE any and all non-exempt records

      or portions of records responsive to NYSE’s FOIA request, as well as a Vaughn index of

      any responsive records, or portions of records, withheld due to a claim of exemption;

      (4) Enjoin the SEC from continuing to withhold any and all non-exempt records

      responsive to NYSE’s FOIA request;

      (5) Award NYSE its costs and attorney’s fees reasonably incurred in this action, pursuant

      to 5 U.S.C. §552(a)(4)(E); and

      (6) Grant NYSE such further relief as the Court may deem just and proper.

Dated: March 7, 2019                                Respectfully submitted,


                                                    /s/ Christina M. Carroll_______________
                                                    Christina M. Carroll (D.C. Bar No. 473337)
                                                    DENTONS US LLP
                                                    1900 K Street, NW
                                                    Washington, DC 2006
                                                    Telephone: (202) 496-7212
                                                    christina.carroll@dentons.com

                                                    Douglas W. Henkin (NY Bar No. 2531648)
                                                    DENTONS US LLP
                                                    1221 Avenue of the Americas
                                                    New York, NY 10020
                                                    Telephone: (212) 768-6700
                                                    douglas.henkin@dentons.com

                                                    Attorneys for Plaintiff New York Stock
                                                    Exchange LLC




                                              6
